Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 July 2021 has been entered.
Allowable Subject Matter
Claims 1-27 are allowed over prior arts as discussed in Applicant’s Remarks filed on 14 July 2021.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-13 and 16-27 is the inclusion of the limitation of an image forming apparatus that includes one or more controllers configured to perform operations including: displaying, on the display device, a notification for prompting execution of printing a report, in a case where a predetermined timing condition is satisfied, wherein the report includes at least a value that indicates past usage of the image forming apparatus, and causing the image forming apparatus to print the report.  It is this limitation found in the claims, as it is 
The primary reason for the allowance of claim 14 is the inclusion of the method for controlling an image forming apparatus having an image forming device for forming an image on a sheet, and having a display device for displaying information for a user, the method includes displaying, on the display device, a notification for prompting execution of printing a report, in a case where a predetermined timing condition is satisfied, wherein the report includes at least a value that indicates past usage of the image forming apparatus; and causing the image forming apparatus to print the report.  It is this limitation found in the claims, as it is claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
The primary reason for the allowance of claim 15 is the inclusion of the limitation of a non-transitory computer-readable storage medium that storing a program to cause a computer to perform a method for controlling an image forming apparatus having an image forming device for forming an image on a sheet, and having a display device for displaying information for a user, the method includes displaying, on the display device, a notification for prompting execution of printing a report, in a case where a predetermined timing condition is satisfied, wherein the report includes at least a value that indicates past usage of the image forming apparatus; and causing the image forming apparatus to print the report.  It is this limitation found in the claims, as it is claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AN H DO/Primary Examiner, Art Unit 2853